DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irene (Qing) Lin on 5/13/21. This examiner’s amendment is identical to the one mailed on 5/20/21, with the exception of a period being added to the end of paragraph [0095] of the specification as pointed out below.

The application has been amended as follows: 

Paragraph [0095] is being amended as follows:
[0095] Second, the current invention is the power efficiency for this rigid shell design. For the rigid shell electrolysis pump, during the recombination or slow escaping diffusion of the gases from the pump, in either way, the disappearing of gases creates a vacuum in the pump reservoir. In the successive delivery cycle, the pump has to overcome this previous generated vacuum before the drug can be delivered out of the reservoir. Additional energy supply is required resulting in lower pump energy efficiency and shorter battery lifetime. This lower pump energy efficiency will get worse if the thin rigid shell is with gradual permanent deformation as previously discussed. Therefore, rigid shell design can completely remove this concern and make the pump delivery much accurate with excellent power efficiency rigid shell[.]

Claim 6 is being amended as follows:
6. The micro delivery device of claim 1, wherein a superabsorbent material is attached [[to-a]] to a surface of the at least one electrode.

Claim 16 is being amended as follows:
16. The micro delivery device of claim 1, wherein the substrate is made of a material selected from silicon, metals and metal alloys, silicone, parylene, 

Claim 20 is CANCELED.

Claim 21 is CANCELED.

Claim 23 is being amended as follows:
23. The micro delivery device of claim 1, wherein the at least one electrode is made in the shape of an inverse-trapezoid.
Claim 28 is being amended as follows:
28. The micro delivery device of claim 1, wherein the at least one electrode includes more than three electrodes, two of the electrodes are applied as positive and negative, one of the electrodes is applied as a reference electrode to prevent IR drop, and others of the electrodes are used as redundant electrodes to prevent from inconvenience of repairing whenever a sudden malfunction of [[an]] one of the at least one electrodes occurs.

Allowable Subject Matter
Claims 1, 4-18, 22-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783